UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4307


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HUMBERTO DIMAS-GARCIA, a/k/a Tito,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:10-cr-01104-RMG-8)


Submitted:   February 28, 2013            Decided:   March 15, 2013


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Antley, DEVLIN & PARKINSON, P.A., Greenville,
South Carolina, for Appellant. Peter Thomas Phillips, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Humberto       Dimas-Garcia         pled    guilty     to    one       count   of

conspiracy to possess with intent to distribute five or more

kilograms of cocaine, conspiracy to commit money laundering, and

possession of a firearm by an illegal alien.                       The district court

sentenced      him   to     135     months’       imprisonment.               On    appeal,

Dimas-Garcia’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether

Dimas-Garcia’s plea was knowing and voluntary.                       Dimas-Garcia was

informed of his right to file a pro se supplemental brief but

has not done so.          The government has declined to file a brief.

Because we find no meritorious issues for appeal, we affirm.

            Counsel       asserts    that       the     district     court         erred   in

accepting      Dimas-Garcia’s       guilty       plea   to   the    money      laundering

count because the only money he wired or transferred to his

family    in    Mexico     was    money     he    earned     from       his    legitimate

employment.      Because Dimas-Garcia did not move to withdraw his

guilty plea in the district court or raise any objections during

the Rule 11 colloquy, the plea colloquy is reviewed for plain

error.    United States v. General, 278 F.3d 389, 393 (4th Cir.

2002).    To demonstrate plain error, a defendant must show that:

(1) there was an error; (2) the error was plain; and (3) the

error    affected    his    “substantial          rights.”         United      States      v.

                                            2
Olano,    507   U.S.      725,    732    (1993).        A   defendant’s     substantial

rights    are   affected         if    the   court   determines      that     the    error

“influenced       the     defendant’s         decision       to   plead     guilty    and

impaired    his     ability       to    evaluate     with    eyes    open   the     direct

attendant risks of accepting criminal responsibility.”                              United

States v. Goins, 51 F.3d 400, 402-03 (4th Cir. 1995) (internal

quotation marks omitted); see also United States v. Martinez,

277 F.3d 517, 532 (4th Cir. 2002) (holding that defendant must

demonstrate he would not have pled guilty but for the error).

            Before accepting a plea, a trial court must conduct a

plea     colloquy    in     which       it    informs       the   defendant    of,     and

determines that the defendant comprehends, the nature of the

charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he is relinquishing by pleading guilty.                     Fed. R. Crim. P. 11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The district court must ensure that the defendant’s plea did not

result from force, threats, or promises not contained in the

plea agreement.         Fed. R. Crim. P. 11(b)(2).

            “Before entering judgment on a guilty plea, the court

[also] must determine that there is a factual basis for the

plea.”      Fed.     R.    Crim.       P.    11(b)(3).        This   requirement       “is

intended to ensure that the court makes clear exactly what a

defendant admits to, and whether those admissions are factually

                                              3
sufficient to constitute the alleged crime,” thereby protecting

a defendant from pleading guilty to a crime he has not actually

committed.      United States v. Mastrapa, 509 F.3d 652, 659-60 (4th

Cir. 2007) (internal quotation marks omitted).

            Our thorough review of the record reveals that the

district    court      fully    complied       with    Fed.    R.     Crim.      P.   11    in

conducting the guilty plea colloquy, at which Dimas-Garcia was

assisted by an interpreter.            The record discloses that the court

explained each count in detail to Dimas-Garcia, and Dimas-Garcia

agreed that he was pleading guilty by his own free will because

he was guilty.         The government summarized its evidence in open

court, stating that Dimas-Garcia allowed a drug operation to use

his residence to process cocaine and store drug proceeds.                                  The

prosecutor      explained      that   Dimas-Garcia          received      drug    proceeds

from mid-level distributors, and that the money was then either

transported by cars to Atlanta and then to Mexico, or was wired

to    Mexico,    and    that    Dimas-Garcia          was    involved      with       wiring

proceeds to Mexico.            Dimas-Garcia confirmed under oath that he

did   not   disagree     with    any    part     of    that        summary.       Thus     we

conclude     that      Dimas-Garcia’s      guilty           plea    was    knowing         and

voluntary, and find no error in the district court’s acceptance

of his guilty plea.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                           4
We therefore affirm the district court’s judgment.                      This court

requires    that    counsel    inform      Dimas-Garcia    in    writing    of   the

right to petition the Supreme Court of the United States for

further review.        If Dimas-Garcia requests that a petition be

filed,     but    counsel     believes      that   such   petition       would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on Dimas-Garcia.                      We dispense with

oral   argument      because      the    facts   and   legal    contentions      are

adequately       presented   in    the    materials    before    this   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           5